 

Exhibit 10.1

 

AS ADOPTED

BLACKROCK, INC.

SECOND AMENDED AND RESTATED 1999 STOCK AWARD AND INCENTIVE PLAN

1.Purpose; Types of Awards; Construction.

The purposes of the Plan are to afford an incentive to Eligible Individuals to
(i) continue as employees of or other service providers to the Company and its
Affiliates, (ii) increase their efforts on behalf of the Company and (iii)
promote the success of the Company’s business. Pursuant to the Plan, the Company
may grant stock options (including “incentive stock options” and “nonqualified
stock options”), stock appreciation rights, restricted stock, restricted stock
units and other stock-based awards or cash-based awards.

2.Definitions.

(a)“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(b)“Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit or
Other Stock-Based Award or Cash-Based Award granted under the Plan.

(c)“Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

(d)“Beneficial Owner” (or any variant thereof) means a “beneficial owner” as
defined in Rule 13d-3 under the Exchange Act.

(e)“Board” means the Board of Directors of the Company.

(f)“Cash-Based Award” means an Award granted pursuant to Section 6(b)(v) that is
not denominated or valued by reference to Stock, including any such Award that
is subject to the attainment of Performance Goals or otherwise as permitted
under the Plan.

(g)“Change in Control” means the occurrence of any of the following:

(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities Beneficially Owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below; or

(ii)during any period of twelve consecutive months, the following individuals
cease for any reason to constitute a majority of the number of directors then
serving on the Board: individuals who, on the Effective Date, constitute the
Board and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest,
including, but not limited to, a consent solicitation, relating to the election
of directors of the Company) whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended by a vote of a majority of the directors then still in office who
either were directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved or recommended; or

(iii)there is consummated a merger, amalgamation or consolidation of the Company
or any Subsidiary thereof with any other corporation, other than (A) a merger,

 

 

--------------------------------------------------------------------------------

 

(iv)amalgamation or consolidation which results in the voting securities of the
Company outstanding immediately prior to such merger, amalgamation or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or the
amalgamated company or any parent thereof) at least 50% of the combined voting
power of the securities of the Company or such surviving entity or the
amalgamated company or any parent thereof outstanding immediately after such
merger, amalgamation or consolidation or (B) a merger, amalgamation or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or  

(v)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the sale or disposition by the Company of all or
substantially all of the Company’s assets is consummated, other than (A) a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least fifty percent (50%) of the combined voting power
of the voting securities of which are owned by stockholders of the Company
following the completion of such transaction in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
(B) a sale or disposition of all or substantially all of the Company’s assets
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed or, if such entity is a
subsidiary, the ultimate parent thereof.

For each Award that constitutes deferred compensation under Section 409A of the
Code, to the extent required to avoid additional income or other tax under
Section 409A of the Code, a Change in Control shall be deemed to have occurred
under the Plan with respect to such Award, only if a change in the ownership or
effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company shall also be deemed to have occurred under
Section 409A of the Code. A Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time.

(i)“Committee” means, until the Board appoints a different Committee to
administer the Plan, the Management Development and Compensation Committee of
the Board. The composition of the Committee shall at all times satisfy the
applicable requirements of the New York Stock Exchange listing requirements.

(j)“Company” means BlackRock, Inc., a corporation organized under the laws of
the State of Delaware, or any successor corporation.

(k)“Effective Date” means the date on which the Plan is approved by stockholders
of the Company.

(l)“Eligible Individual” means an Employee, Non-Employee Director or other
individual performing advisory or consulting services for the Company or an
Affiliate, as determined and designated by the Committee.

(m)“Employee” means any individual performing services for the Company or an
Affiliate of the Company and designated as an employee on the payroll records of
the Company or such Affiliate.

(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(o)“Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established in from time to time by the Committee,
including without limitation, pursuant to any equity approval policy adopted by
the Committee. Unless otherwise determined by the Committee, the per share Fair
Market Value of Stock as of a particular date shall mean (i) the closing sales
price per share of Stock on the national securities exchange on which the Stock
is principally traded, for such date, or (ii) if the shares of Stock are then
traded in an over-the-counter market, the average of the closing bid and asked
prices for the shares of Stock in such over-the-counter market for the last
preceding date on which there was a sale of such Stock in such market, or (iii)
if the shares of Stock are not then listed on a national securities exchange or
traded in an over-the-counter market, such value as the Committee, in its sole
discretion, shall determine.

 

 

--------------------------------------------------------------------------------

 

(p)“Grantee” means an Eligible Individual who has been granted an Award under
the Plan.  

(q)“ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

(r)“Non-Employee Director” means a member of the Board who is not also an
Employee.

(s)“NQSO” means any Option that is designated as a nonqualified stock option.

(t)“Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO; provided
that ISOs may be granted only to employees of the Company or any Subsidiary.

(u)“Other Stock-Based Award” means an Award granted pursuant to Section 6(b)(v)
that is denominated or valued in whole or in part by reference to Stock,
including, but not limited to (1) restricted or unrestricted Stock awarded
subject to the attainment of Performance Goals or otherwise as permitted under
the Plan and (2) a right granted to a Grantee to acquire Stock from the Company
for cash.

(v)“Performance-Based Compensation” means any Award that is intended to
constitute “performance-based compensation” within the meaning of Section 162(m)
of the Code and the regulations promulgated thereunder, in each case as amended
from time to time.

(w)“Performance Goals” means performance goals based on one or more of the
following criteria: (i) before-tax income or after-tax income, (ii) operating
profit, (iii) return on equity, assets, capital or investment, (iv) earnings or
book value per share, (v) sales or revenues, (vi) operating expenses, (vii)
Stock price appreciation and (viii) implementation or completion of critical
projects or processes. Where applicable, the Performance Goals may be expressed
in terms of attaining a specified level of the particular criteria or the
attainment of a percentage increase or decrease in the particular criteria, and
may be applied to the Company or one or all of the Affiliates of the Company, or
a division or strategic business unit of the Company, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be made (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). To the extent possible, each of the foregoing
Performance Goals shall be determined in accordance with generally accepted
accounting principles and shall be subject to certification by the Committee;
provided, that, the Committee shall make such equitable adjustments as it
determines to be appropriate to the Performance Goals in recognition of unusual
or non-recurring events affecting the Company or any Subsidiary or other
Affiliate or the financial statements of the Company or any Subsidiary or other
Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles; provided,
further, that, any such adjustments made to Performance Goals applicable to
Awards intended to constitute Performance-Based Compensation shall be made in a
manner so as not to adversely affect the treatment of such Awards as
Performance-Based Compensation.

(x)“Person” means a “person” as defined in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any Affiliate thereof, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Affiliate thereof, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of shares of the Company.

(y)“Plan” means this BlackRock, Inc. Second Amended and Restated 1999 Stock
Award and Incentive Plan, as amended from time to time.

(z)“Plan Year” means the fiscal year of the Company.

(aa)“Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(iii) that may be subject to certain transferability and other
restrictions and to a risk of forfeiture (including by reason of not satisfying
certain Performance Goals).

 

 

--------------------------------------------------------------------------------

 

(bb)“Restricted Stock Unit” means a right granted to a Grantee under Section
6(b)(iv) to receive Stock or cash at the end of a specified deferral period,
which right may be conditioned on the satisfaction of certain requirements
(including the satisfaction of certain Performance Goals).  

(cc)“Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated by
the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

(dd)“Stock” means shares of common stock, par value $0.01 per share, of the
Company.

(ee)“Stock Appreciation Right” or “SAR” means the right, granted to a Grantee
under Section 6(b)(ii), to be paid an amount measured by the appreciation in the
Fair Market Value of Stock from the date of grant to the date of exercise of the
right, with payment to be made in cash, Stock or property as specified in the
Award Agreement or determined by the Committee.

(ff)“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if, at the time of granting of an Award, each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

(gg)“Substitute Award” means an Award designated as such and granted in
connection with a transaction between the Company or an Affiliate and another
entity or business in substitution or exchange for, or conversion, adjustment,
assumption or replacement of, awards previously granted by such other entity to
any individuals who have become Eligible Individuals as a result of such
transaction or who were formerly employed by the acquired entity. An Award
granted as inducement to joining the Company or an Affiliate in replacement of
an award forfeited when leaving a previous employer to join the Company or an
Affiliate shall not be considered a Substitute Award.

3.Administration.

(a)Committee; Committee Powers.

(i)The Plan shall be administered by the Committee. The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including, without limitation, the
authority to (A) grant Awards; (B) determine the persons to whom and the time or
times at which Awards shall be granted; (C) determine the type and number of
Awards to be granted, the number of shares of Stock to which an Award may relate
and the terms, conditions, restrictions and Performance Goals relating to any
Award; (D) determine Performance Goals that may be applicable to Awards; (E)
determine whether, to what extent, and under what circumstances an Award may be
settled, cancelled, forfeited, exchanged, or surrendered; (F) make adjustments
in the terms and conditions (including Performance Goals) applicable to Awards;
(G) designate Affiliates; (H) construe and interpret the terms of the Plan and
any Award; (I) prescribe, amend and rescind rules and regulations relating to
the Plan; (J) determine the terms and provisions of the Award Agreements (which
need not be identical for each Grantee); (K) make all other determinations it
deems necessary or advisable for the administration of the Plan and (L) correct
any defect, supply any omission or reconcile any inconsistency in the terms of
the Plan or any Award Agreement in the manner and to the extent that it shall
deem desirable. Notwithstanding anything herein to the contrary, with respect to
Grantees working outside the United States, the Committee may determine the
terms and conditions of Awards and make such adjustments to the terms thereof as
are necessary or advisable taking into account matters of local law or practice,
including tax and securities laws of jurisdictions outside the United States.

(ii)The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among Eligible Individuals (whether or not such Eligible
Individuals are similarly-situated). Without limiting the generality of the
foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations, and to enter into non-uniform Award
Agreements, as to the Eligible Individuals to receive Awards under the Plan and
the terms and provisions of Awards under the Plan.

(iii)All decisions, determinations and interpretations of the Committee shall be
final and binding on all persons, including the Company, and any Affiliate or
Grantee (or any person claiming any rights under the Plan from or through any
Grantee) and any stockholder of the Company. No member of the Board or Committee
shall be liable for any action taken or determination made in good faith with
respect to the Plan or any Award granted hereunder.

 

 

--------------------------------------------------------------------------------

 

(b)Meetings; Procedures. The Committee may appoint a chairperson and a secretary
and may make such rules and regulations for the conduct of its business as it
shall deem advisable, and shall keep minutes of its meetings. All determinations
of the Committee shall be made by a majority of its members either present in
person or participating by conference telephone at a meeting or by written
consent. The Committee may delegate to one or more of its members or to one or
more agents such administrative duties as it may deem advisable, and the
Committee or any person to whom it has delegated duties as aforesaid may employ
one or more persons to render advice with respect to any responsibility the
Committee or such person may have under the Plan.  

(c)Limitations on Repricing / Cash Buyouts. Notwithstanding anything in the Plan
to the contrary, the Committee shall not (other than as provided in Section 5(d)
or Section 7) (i) reduce the exercise price of any Option or SAR previously
granted under the Plan, whether through amendment, cancellation or replacement
grant or other means or (ii) provide for the cash buyout of any outstanding
Option or SAR with an exercise price that is greater than the Fair Market Value
per share of Stock on the date of such cash buyout, unless, in either case, the
Company’s stockholders shall have approved such exercise price reduction or cash
buyout.

4.Eligibility.

Except as provided below, Awards shall be granted to the Eligible Individuals
selected by the Committee. In determining the Eligible Individuals to whom
Awards shall be granted and the type of Award (including the number of shares of
Stock to be covered by such Award), the Committee shall take into account such
factors as the Committee shall deem relevant in connection with accomplishing
the purposes of the Plan.

ISOs shall be granted only to Employees of the Company or any of its
Subsidiaries. No ISO shall be granted to any Employee of the Company or any of
its Subsidiaries if such Employee owns, immediately prior to the grant of the
ISO, stock representing more than 10% of the voting power or more than 10% of
the value of all classes of stock of the Company or a Subsidiary, unless the
purchase price for the stock under such ISO shall be at least 110% of its Fair
Market Value at the time such ISO is granted and the ISO, by its terms, shall
not be exercisable more than five years following the date it is granted. In
determining the stock ownership under this paragraph, the provisions of Section
424(d) of the Code shall be controlling.

5.Stock Subject to the Plan.

(a)Shares. Subject to adjustment as provided in Section 5(d), 34,500,000 shares
of Stock shall be reserved for the grant or settlement of Awards under the Plan.
Shares of Stock issued hereunder may, in whole or in part, be authorized but
unissued shares or shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise.

(b)Share Counting. If any shares of Stock subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award otherwise terminates, expires
or is settled without a distribution of shares to the Grantee, the shares of
Stock with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, termination, settlement or expiration, again
be available for Awards under the Plan. Notwithstanding the foregoing, any and
all shares of Stock that are (i) withheld or tendered in payment of an Option
exercise price or (ii) withheld by the Company to satisfy any tax withholding
obligation or (iii) covered by a SAR (to the extent that it is settled in shares
of Stock, without regard to the number of shares of Stock that are actually
issued to the Grantee upon exercise) shall not again be available for issuance
under the Plan.

(c)Maximum Individual Awards.

(i)General. No more than 4,000,000 shares of Stock may be covered by stock-based
Awards (including Options, SARs, Restricted Stock and Restricted Stock Units and
Other Stock-Based Awards) made to a single Eligible Individual during any Plan
Year, which number shall be subject to adjustment as provided in Section 5(d).

(ii)Limits on Awards to Non-Employee Directors. Notwithstanding Section 5(c)(i),
the aggregate maximum value of Awards granted under the Plan in any Plan Year to
a Non-Employee Director in respect of services as a Non-Employee Director
(including Awards made at the election of a Non-Employee Director in lieu of
cash directors’ fees) shall not exceed $2,000,000. The value of Awards for
purposes of the preceding sentence shall be determined based on the aggregate
grant date fair value computed in accordance with FASB ASC Topic 718 (or any
successor thereto).

 

 

--------------------------------------------------------------------------------

 

(d)Adjustments.  

(i)In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, reclassification, repurchase, or share
exchange, or other similar corporate transaction or event (any such event, a
“Change in Capitalization”) affects the Stock such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Grantees under the Plan, then the Committee shall make such equitable changes or
adjustments as it deems necessary or appropriate to any or all of (i) the number
and kind of shares of Stock or other property (including cash) that may
thereafter be issued in connection with Awards, (ii) the number and kind of
shares of Stock or other property (including cash) issued or issuable in respect
of outstanding Awards, (iii) the exercise price, grant price, or purchase price
relating to any Award, (iv) the Performance Goals and (v) the individual
limitations applicable to Awards.

(ii)Any adjustment made pursuant to Section 5(d)(i) in the Stock or other stock
or securities (A) subject to outstanding ISOs (including any change in the
exercise price) is intended to be made in a manner as not to constitute a
modification as defined by Section 424(h)(3) of the Code and only to the extent
otherwise permitted by Sections 422 and 424 of the Code, (B) subject to
outstanding Awards that are intended to qualify as Performance-Based
Compensation shall be made in such a manner as not to adversely affect the
treatment of the Awards as Performance-Based Compensation and (C) with respect
to any Award that is not subject to Section 409A of the Code, is intended to be
made in a manner that would not subject the Award to Section 409A of the Code
and, with respect to any Award that is subject to Section 409A of the Code, is
intended to be made in a manner that complies with Section 409A of the Code and
all regulations and other guidance issued thereunder.

(iii)If, by reason of a Change in Capitalization, pursuant to an Award, a
Grantee shall be entitled to, or shall be entitled to exercise an Option or SAR
with respect to, new, additional or different shares of stock or securities of
the Company or any other corporation, such new, additional or different shares
shall thereupon be subject to all of the conditions, restrictions and
performance criteria which were applicable to the Stock subject to the Award,
prior to such Change in Capitalization.

(e)Substitute Awards. Notwithstanding the foregoing, shares subject to a
Substitute Award shall not count against any share limit set forth in this
Section 5.

6.Terms of Awards.

(a)General Terms of Awards. The term of each Award shall be for such period as
may be determined by the Committee. Subject to the terms of the Plan, the Award
Agreement and applicable law, payments to be made by the Company or Affiliate
upon the grant, maturation, settlement or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant, including,
without limitation, cash, Stock, or other property, and may be made in a single
payment or transfer, in installments, or on a deferred basis. The Committee may
make rules relating to installment or deferred payments with respect to Awards,
including the rate of interest, if any, to be credited with respect to such
payments. In addition to the foregoing, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter, such additional terms
and conditions, not inconsistent with the provisions of the Plan or applicable
law, as the Committee shall determine.

(b)Specific Terms of Awards. The Committee is authorized to grant to Eligible
Individuals the following Awards, as deemed by the Committee to be consistent
with the purposes of the Plan. The Committee shall determine the terms and
conditions of such Awards at the date of grant.

(i)Options. The Committee is authorized to grant Options to Eligible Individuals
on the following terms and conditions:

(A)Type of Award. The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an ISO or an NQSO.

(B)Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee; provided, that, with respect to any
Option that is not a Substitute Award, such exercise price shall be not less
than the Fair Market Value per share of Stock on the date of grant. The
Committee may provide, in the applicable Award Agreement or otherwise, for the
method for payment of the exercise price, which may include, in the

 

 

--------------------------------------------------------------------------------

 

discretion of the Committee, payment: (1) in cash, electronic funds transfer or
check acceptable to the Committee, (2) by an exchange of Stock previously owned
by the Grantee for a period acceptable to the Committee and which Stock is
otherwise acceptable to the Committee or Stock issuable to the Grantee pursuant
to the Option, provided that the Committee may impose whatever restrictions it
deems necessary or desirable with respect to such method of payment; (3) through
a broker-dealer facilitated cashless exercise procedure acceptable to the
Committee or (4) in any combination of any of the methods described in this
Section 6(b)(i)(B).  

(C)Term and Exercisability of Options. Options shall be exercisable over the
exercise period (which shall not exceed ten years from the date of grant), at
such times and upon such conditions as the Committee may determine, in each case
as reflected in the Award Agreement; provided, that, subject to Section 6(c) and
Section 7, the Committee shall have the authority to accelerate the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full shares of Stock as to which the
Option has become exercisable, by giving written notice of such exercise to the
Committee or its designated agent in the form required by the Committee and
otherwise in accordance with any procedures (including, without limitation,
procedures restricting the frequency or method of exercise) as may be
established by the Committee or its delegate from time to time.

(D)Termination of Employment, etc. An Option may not be exercised unless the
Grantee is then in the employ of or otherwise in a service provider relationship
with the Company and its Subsidiaries (or a company or a parent or subsidiary
company of such company issuing or assuming the Option in a transaction to which
Section 424(a) of the Code applies) and unless the Grantee has remained
continuously so employed, or continuously maintained such relationship, since
the date of grant of the Option; provided, that, the Award Agreement may contain
provisions extending the exercisability of Options, in the event of specified
terminations, to a date not later than the expiration date of such Option.

(E)No Dividend Equivalents. In no event shall any Option granted under the Plan
include any right to receive dividend equivalents with respect to such Option.

(F)Other Provisions. Options may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such Options, as the Committee may prescribe in its discretion or as
may be required by applicable law.

(ii)SARs. The Committee is authorized to grant SARs to Eligible Individuals on
the following terms and conditions:

(A)In General. A SAR may be granted on a standalone basis or in tandem with an
Option. Unless the Committee determines otherwise, a SAR (1) granted in tandem
with an NQSO may be granted at the time of grant of the related NQSO or at any
time thereafter or (2) granted in tandem with an ISO may be granted only at the
time of grant of the related ISO. A SAR granted in tandem with an Option shall
be exercisable only to the extent the underlying Option is exercisable.

(B)Settlement of SARs. With respect to each share subject thereto, a SAR shall
confer on the Grantee a right to receive upon exercise an amount in cash or
shares of Stock (at the sole discretion of the Committee) equal to the excess of
(1) the Fair Market Value per share of Stock on the date of exercise over (2)
the per share exercise price of the SAR (which shall, in the case of (i) a SAR
granted in tandem with an Option, be equal to the exercise price of the
underlying Option and (ii) any other SAR (other than a Substitute Award), be not
less than the Fair Market Value per share of Stock on the date of grant). The
exercise of a SAR shall be effected pursuant to any procedures established by
the Committee or its delegate and/or as set forth in the applicable Award
Agreement.

(C)No Dividend Equivalents. In no event shall any SAR granted under the Plan
include any right to receive dividend equivalents with respect to such SAR.

(iii)Restricted Stock. The Committee is authorized to grant Restricted Stock to
Eligible Individuals on the following terms and conditions:

(A)Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant, which restrictions may lapse separately or in
combination at such times, under such circumstances, in such installments, or
otherwise, as the

 

 

--------------------------------------------------------------------------------

 

Committee may determine. The Committee may place restrictions on Restricted
Stock that shall lapse, in whole or in part, upon the attainment of Performance
Goals. Except to the extent provided in the applicable Award Agreement, a
Grantee granted Restricted Stock shall have all of the rights of a stockholder
including, without limitation, the right to vote Restricted Stock and the right
to receive dividends (in accordance with Section 6(b)(iii)(D)).  

(B)Forfeiture. Upon termination of employment or other service relationship with
the Company or an Affiliate, during the applicable restriction period,
Restricted Stock and any accrued but unpaid dividends that are at that time
subject to restrictions shall be forfeited; provided, that, subject to the terms
of the Plan, the Committee may (1) provide, by rule or regulation or in any
Award Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock will be waived or will not
apply, in whole or in part, in the event of terminations resulting from
specified causes and (2) in other cases waive in whole or in part the forfeiture
of Restricted Stock.

(C)Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificates.

(D)Dividends. Cash dividends paid on Restricted Stock shall be deferred and paid
to a Grantee only when, and to the extent that, the shares of underlying
Restricted Stock vest. Stock dividends shall be subject to restrictions and a
risk of forfeiture to the same extent as the Restricted Stock with respect to
which such Stock has been distributed.

(iv)Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:

(A)Award and Restrictions. Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for
Restricted Stock Units by the Committee or, if permitted by the Committee, upon
expiration of such deferral period as may have been elected by the Grantee. The
Committee may condition the vesting of and/or payment with respect to Restricted
Stock Units, in whole or in part, upon the attainment of Performance Goals.

(B)Forfeiture. Upon termination of employment or other service relationship with
the Company or an Affiliate during the applicable deferral period or portion
thereof to which forfeiture conditions apply, or upon failure to satisfy any
other conditions precedent to the delivery of Stock or cash to which such
Restricted Stock Units relate, all Restricted Stock Units that are then subject
to deferral or restriction shall be forfeited; provided, that, subject to the
terms of the Plan, (1) the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock Units will be waived in
whole or in part in the event of termination resulting from specified causes and
(2) the Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock Units.

(C)Dividend Equivalents. If provided in the applicable Award Agreement, a holder
of Restricted Stock Units shall be entitled to receive dividend equivalents with
respect to such Restricted Stock Units, provided, that, such dividend
equivalents shall not be payable unless and until, and to the extent that, the
underlying Restricted Stock Units vest and become payable.

(v)Other Stock-Based Awards or Cash-Based Awards. The Committee is authorized to
grant Awards to Eligible Individuals in the form of Other Stock-Based Awards or
Cash-Based Awards, as deemed by the Committee to be consistent with the purposes
of the Plan. Awards granted pursuant to this paragraph may be granted with value
and payment contingent upon the attainment of certain Performance Goals. The
Committee shall determine the terms and conditions of such Awards at the date of
grant. The maximum payment that any Grantee who is an executive officer of the
Company may receive pursuant to a Cash-Based Award that is subject to the
attainment of Performance Goals granted under this paragraph in any single Plan
Year shall be $10,000,000. Subject to the terms of the Plan, payments earned
hereunder may be decreased in the sole discretion of the Committee based on such
factors as it deems appropriate.

(c)Minimum Vesting. An Award granted under the Plan after the Effective Date
shall not vest prior to the first anniversary of the date of grant of the Award.
Notwithstanding the foregoing, the Committee may grant Awards that vest within
one year following the date of grant (i) due to the Grantee’s retirement, death,
disability, leave of absence,

 

 

--------------------------------------------------------------------------------

 

termination of employment, or upon the sale or other disposition of a Grantee’s
employer or any other similar event, as determined by the Committee, (ii) as
otherwise provided in Section 7 or (iii) as a Substitute Award in replacement of
an award scheduled to vest within one year following the date of grant of such
Substitute Award. Notwithstanding the foregoing, up to 5% of the shares of Stock
authorized for issuance under the Plan pursuant to Section 5(a) (as adjusted
pursuant to Section 5(d)) may be granted as Awards that provide for vesting
within one year following the date of grant.  

7.Change in Control. Unless otherwise provided in a written agreement between
the Grantee and the Company, or unless otherwise determined by the Committee and
evidenced in an Award Agreement, in the event of a Change in Control:

(a)With respect to each outstanding Award granted after the Effective Date that
is assumed or substituted in connection with the Change in Control, in the event
the Grantee’s employment or service is terminated by the Company, its successor
or an Affiliate thereof without Cause (as defined in an Award Agreement) on or
after the effective date of the Change in Control but prior to twelve (12)
months following the Change in Control, then:

(i)any unvested or unexercisable portion of any Award carrying a right to
exercise shall become fully vested and exercisable; and

(ii)the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to an Award granted under the Plan shall lapse and such
Awards shall be deemed fully vested and any performance conditions imposed with
respect to such Awards shall be deemed to be achieved at target performance
levels.

(b)With respect to each outstanding Award granted after the Effective Date that
is not assumed or substituted in connection with a Change in Control,
immediately upon the occurrence of the Change of Control, (i) such Award shall
become fully vested and, if applicable, exercisable, (ii) the restrictions,
payment conditions, and forfeiture conditions applicable to any such Award
granted shall lapse, and (iii) and any performance conditions imposed with
respect to such Award shall be deemed to be achieved at target performance
levels. Each award subject to Section 409A of the Code shall vest and shall be
paid in accordance with its terms or as may be permitted earlier under Section
409A of the Code.

(c)For purposes of this Section 7, an Award shall be considered assumed or
substituted if, following the Change in Control, the Award is of substantially
comparable value and remains subject to substantially the same terms and
conditions that were applicable to the Award immediately prior to the Change in
Control except that, if the Award related to shares of Stock, the Award instead
confers the right to receive common stock of the acquiring or ultimate parent
entity.

(d)If the vesting of any Options and/or SARs is accelerated in connection with
the Change in Control, the Committee shall have the discretion to provide that
all Options and/or SARs outstanding immediately prior to such Change in Control
shall expire on the effective date of such Change in Control.

8.General Provisions.

(a)Nontransferability. Unless otherwise provided in an Award Agreement, Awards
shall not be transferable by a Grantee except by will or the laws of descent and
distribution and shall be exercisable during the lifetime of a Grantee only by
such Grantee or his guardian or legal representative.

(b)Interpretation.

(i)Section 16 Compliance. The Plan is intended to comply with Rule 16b-3 and the
Committee shall interpret and administer the Plan or any Award Agreement in a
manner consistent therewith. Any provision inconsistent with Rule 16b-3 shall be
inoperative and shall not affect the validity of the Plan.

(ii)Compliance with Section 409A. All Awards granted under the Plan are intended
either not to be subject to Section 409A of the Code or, if subject to Section
409A of the Code, to be administered, operated and construed in compliance with
Section 409A of the Code and all regulations and other guidance issued
thereunder. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.
Notwithstanding anything to the contrary in the Plan, no payment or distribution
under this Plan or any other plan or agreement of the Company or any of

 

 

--------------------------------------------------------------------------------

 

its Affiliates that constitutes an item of deferred compensation under Section
409A of the Code and becomes payable by reason of a Grantee’s termination of
employment or service with the Company will be made to such Grantee until such
Grantee’s termination of employment or service constitutes a “separation from
service” (as defined in Section 409A of the Code). Notwithstanding anything to
the contrary in the Plan or any other plan or agreement of the Company or any of
its Affiliates, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided during the
six (6) month period immediately following the Grantee’s termination of
employment shall instead be paid on the first business day after the date that
is six (6) months following the Grantee’s separation from service (or upon the
Grantee’s death, if earlier). In addition, for purposes of the Plan, each amount
to be paid or benefit to be provided to the Grantee pursuant to the Plan, which
constitutes deferred compensation subject to Section 409A of the Code, shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. The Company makes no representation that any or all of the payments or
benefits described in this Plan will be exempt from or comply with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment. The Grantee shall be solely responsible for the
payment of any taxes and penalties incurred under Section 409A.  

(iii)Compliance With Section 162(m). The Committee may make Awards of
Performance-Based Compensation hereunder. The exercisability and/or payment of
such Performance-Based Compensation may, to the extent required to qualify as
performance-based compensation under Section 162(m) of the Code, be subject to
the achievement of performance criteria based upon one or more Performance Goals
and to certification of such achievement in writing by the Committee. The
Committee may in its discretion reduce the amount of such Performance-Based
Compensation that would otherwise become exercisable and/or payable upon
achievement of such Performance Goals and the certification in writing of such
achievement, but may not increase such amounts. Any such Performance Goals, to
the extent required to qualify as performance-based compensation under Section
162(m) of the Code, shall be established in writing by the Committee not later
than the time period prescribed under Section 162(m) of the Code and the
regulations thereunder. Notwithstanding anything set forth in the Plan to
contrary, all provisions of such Awards which are intended to qualify as
performance-based compensation under Section 162(m) of the Code shall be
construed in a manner to so comply.

(c)Forfeiture Events; Clawback. In addition to any forfeiture provisions
otherwise applicable to an Award, a Grantee’s right to any payment or benefits
with respect to an Award shall be subject to reduction, cancellation,
forfeiture, clawback or recoupment (i) in accordance with any clawback,
recoupment or similar policy of the Company as in effect from time to time or
(ii) as required by applicable law.

(d)No Right to Continued Employment. Nothing in the Plan or in any Award granted
under the Plan or in any Award Agreement or other agreement entered into
pursuant hereto shall confer upon any Grantee the right to continue in the
employ of or other service provider to the Company or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Agreement or other agreement or to interfere with or limit in any way the right
of the Company or any such Affiliate to terminate such Grantee’s employment or
other service provider relationship.

(e)Withholding and Other Taxes. The Company or any applicable Affiliate is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan (including from a distribution of Stock) or any other payment to
a Grantee, amounts of withholding and other taxes due in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Grantees to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations. If Stock is withheld to satisfy withholding and other
taxes due in connection with an exercise of an Option, the Company shall not
withhold more Stock than is necessary to satisfy the minimum withholding
obligation in respect of such exercise.

(f)Amendment and Termination. The Board may at any time and from time to time
alter, amend, suspend, or terminate the Plan in whole or in part.
Notwithstanding the foregoing, (i) no amendment shall affect adversely any of
the rights of any Grantee, without such Grantee’s consent, under any Award
theretofore granted under the Plan and (ii) any amendment shall be approved by
stockholders, unless otherwise determined by the Board, if necessary to comply
with state law, stock listing requirements or other applicable law. Unless
earlier terminated by the Board pursuant to the provisions of the Plan, the Plan
shall terminate on the tenth anniversary of the Effective Date. No Awards shall
be granted under the Plan after such termination date.

(g)No Rights to Awards; No Stockholder Rights. No Grantee or Eligible Individual
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Grantees. Except as provided

 

 

--------------------------------------------------------------------------------

 

specifically herein, a Grantee or a transferee of an Award shall have no rights
as a stockholder with respect to any shares covered by the Award until the date
as of which the Grantee is identified as a stockholder on the books and records
of the Company with respect to such shares.  

(h)Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

(i)No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(j)Regulations and Other Approvals.

(i)The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(ii)Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

(iii)In the event that the disposition of Common Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Stock shall be restricted against transfer
to the extent required by the Securities Act or regulations thereunder, and the
Committee may require a Grantee receiving Stock pursuant to the Plan, as a
condition precedent to receipt of such Stock, to represent to the Company in
writing that the Stock acquired by such Grantee is acquired for investment only
and not with a view to distribution.

(k)Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

 

 

 